Cline, Judge:
This is an appeal to reappraisement taken by the United States from values found by the United States appraiser at the port of Seattle on imported fishing equipment.
Appraisement was made at the entered values. When the appeal came on for hearing at Seattle counsel for the defendant-importer conceded that an item appearing on each of the two consular invoices involved of 50 yen in the one case and 4 yen in the other for outside packing charges which had been deducted as nondutiable was, in fact, dutiable.
Counsel for the Government also brought into question an item of 26.557 yen which is expressed on one of the invoices as a deduction from the total invoice price as follows:
Less $7.27 @ Ex. 27% ¥ 26.557
No evidence was offered to show what such item covered, and there is nothing in the record to establish that the deduction of the item was improper.
I therefore find the values of the merchandise in issue on the date of exportation to have been the appraised values less charges, for shipping, consular fee, insurance, and petties as expressed on the invoice, and, in the case of consular invoice 3806, the 26.557 yen deduction referred to above.
Judgment will issue accordingly.